Citation Nr: 1538685	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-03 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for right ear hearing loss and granted service connection for left ear hearing loss, assigning a 0 percent disability rating, effective from December 22, 2009.

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his right ear hearing loss disability is likely related to active military service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in this claim.

II. Factual Background and Analysis

The Veteran essentially contends he has bilateral hearing loss as a result of his exposure to excessive noise in service.  He contends that he was exposed to noise as a boiler technician on an aircraft carrier, and that he "monitored the stacks" and did not use ear protection. As a civilian, he did warehouse work, drove a forklift, and worked in construction.  His DD Form 214 shows that his military occupational specialty was boiler technician for which the related civilian occupation was "fireman".  VA has essentially conceded that the Veteran had excessive noise exposure in service, as this was listed as part of the basis for the grant of service connection for the Veteran's left ear hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding existence of current disability, review of the audiometric testing conducted at the time of the May 2010 VA audiological evaluation, reveals that the Veteran has right (and left) hearing loss disability as defined by 38 C.F.R. § 3.385.  

On the May 2010 VA examination, the VA examiner noted at a hearing test at entrance into service in 1973, the Veteran had normal hearing in both ears, but that there was evidence of a mild high frequency hearing loss in the left ear only on his separation exam in 1977.  The examiner opined that the Veteran's service records supported a claim of service-connected hearing loss in the left ear only, and that the Veteran's service records indicated he suffered no hearing impairment in the right ear as the result of military service.  The examiner opined that the Veteran's hearing loss in the left ear only was caused by noise exposure in the service.

With regard to a relationship between right ear hearing loss and noise exposure in service, the Board notes that the Veteran is competent to report that he was exposed to noise in service and that he has had hearing loss since then.  To the extent that the May 2010 VA audiological examiner opined that the Veteran's right ear hearing loss was not related to his military service, the Board finds such opinion is of limited probative value as the opinion was based, in part, on a finding that the Veteran's service records showed no right ear hearing impairment as a result of service.  In that regard, the Board notes that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ), is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

As noted above, VA has conceded the Veteran's excessive noise exposure in service, and in light of this, as well as the Veteran's credible history of having right ear hearing loss during and since service, and a finding of right ear hearing loss disability under 38 C.F.R. § 3.385 during the pendency of the claim, the Board finds that the competent evidence is in relative equipoise as to whether his right ear hearing loss may be related to active service.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 


ORDER

Service connection for right ear hearing loss is granted.


REMAND

As noted above, the Board herein has granted service connection for right ear hearing loss.  The Veteran can now be assigned a disability rating for bilateral hearing loss rather than be assigned separate ratings for the hearing loss in each ear.  Given that the left and right hearing loss claims are inextricably intertwined, the RO should undertake any necessary development and then readjudicate the left ear hearing loss claim for an initial compensable rating in light of the grant of service connection for right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. In light of the grant of service connection for right ear hearing loss awarded herein, perform any necessary development with regard to the claim for a compensable rating for left ear hearing loss, including scheduling the Veteran for a VA audiological examination to determine the nature and severity of his bilateral hearing loss, if deemed necessary. 

2. Thereafter, readjudicate the claim for an initial compensable rating for left hearing loss, to include consideration of the award of right ear hearing loss granted herein.  If any benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


